Citation Nr: 1128082	
Decision Date: 07/27/11    Archive Date: 08/02/11

DOCKET NO.  08-06 326	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 20 percent for diabetes mellitus, type II.  

2.  Entitlement to an initial disability rating in excess of 10 percent for headaches.  

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).  


REPRESENTATION

Appellant represented by:	Sandra E. Booth, Attorney


ATTORNEY FOR THE BOARD

Jennifer Hwa, Counsel


INTRODUCTION

The Veteran served on active duty from July 1967 to July 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from February 2002, October 2006, and September 2008 rating decisions rendered by the Department of Veterans Affairs (VA), Regional Office (RO), in St. Petersburg, Florida, which granted service connection for headaches and assigned an initial 10 percent disability rating, effective March 23, 1990; granted service connection for type II diabetes mellitus and assigned an initial 10 percent disability rating, effective June 2, 2006; and denied entitlement to a TDIU.  

In December 2007, the RO increased the disability rating of the Veteran's service-connected type II diabetes mellitus to 20 percent, effective June 2, 2006.  Applicable law provides that absent a waiver, a claimant seeking a disability rating greater than assigned will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and that a claim remains in controversy where less than the maximum available benefits are awarded.  AB v. Brown, 6 Vet. App. 35, 38 (1993).  The Veteran has not withdrawn the appeal as to the issue of a disability rating greater than assigned and, therefore, the issue remains in appellate status. 

In August 2006, the Board denied the claim of entitlement to a disability rating in excess of 10 percent for headaches.  The Veteran appealed the Board's decision to the United States Court of Appeals for Veterans Claims (Court), which in a September 2009 Judgment, set aside that part of the Board's August 2006 decision that denied an initial rating in excess of 10 percent for headaches and remanded the case pursuant to the terms of the Court's August 2009 Memorandum Decision.  In June 2010, the Board remanded the claim for an initial disability rating in excess of 10 percent for headaches in compliance with the September 2009 Judgment of the Court.  

In a March 2010 decision, the Board denied an increased initial disability rating for diabetes mellitus, type II, and found that the Veteran had not perfected his appeal as to the issue of entitlement to a TDIU.  However, the Board subsequently discovered evidence of a timely appeal regarding the issue of entitlement to a TDIU that was not considered by the Board at the time of its previous decision.  Therefore, that decision is being vacated.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


ORDER TO VACATE

The Board may vacate an appellate decision at any time upon request of the appellant or his or her representative, or on the Board's on motion, when an appellant has been denied due process of law or when benefits were allowed based on false or fraudulent evidence.  38 U.S.C.A. § 7104(a) (West 2002); 38 C.F.R. § 20.904 (2010). 

In March 2010, the Board issued a decision as to the issues of entitlement to an increased initial disability rating for diabetes mellitus, type II, and entitlement to a TDIU.  The Board denied an increased initial rating for diabetes mellitus, type II, and found that the Veteran had not perfected his appeal for entitlement to a TDIU.

Following the issuance of this decision, the Board discovered a timely submitted appeal relevant to the issue of entitlement to a TDIU that was not considered by the Board at the time of its March 2010 decision.  This evidence was received at the Board within 60 days of an April 2009 Statement of the Case which provided the Veteran 60 days to perfect his appeal as to entitlement to a TDIU.  Unfortunately, it was not yet associated with the claims file at the time of the Board's decision.  Therefore, since the Board issued its March 2010 decision without according the Veteran appropriate due process, the Board finds that the March 2010 decision should be vacated.


REMAND

Unfortunately, a remand is required in this case prior to further disposition of the claims for an increased initial rating for diabetes mellitus, type II, an increased initial rating for headaches, and entitlement to a TDIU.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claims for the benefits sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010). 

Regarding the Veteran's claims for increased initial ratings for diabetes mellitus, type II, and headaches, the Board notes that the Veteran underwent a VA examination in July 2010 for traumatic brain injury and a VA examination in September 2010 for neurological disorders.  These examinations contain new evidence pertaining to the claims for increased initial disability ratings for type II diabetes mellitus and headaches.  No waiver of RO consideration was submitted for the new evidence.  The Board, therefore, refers these matters to the RO for consideration of the newly submitted evidence.

With respect to the Veteran's claim for a TDIU, total disability will be considered to exist where there is impairment of mind or body sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340 (2010).  Total disability ratings for compensation may be assigned where the schedular rating is less than total when the disabled person is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, the disability shall be ratable at 60 percent or more, and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16 (2010).  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19 (2010).  Factors to be considered are the Veteran's education, employment history, and vocational attainment.  Ferraro v. Derwinski, 1 Vet. App. 326 (1991). 

In this case, the Veteran has been assigned a 50 percent disability rating for posttraumatic stress disorder (PTSD), a 20 percent disability rating for type II diabetes mellitus, a 10 percent disability rating for a residual scar of a scalp laceration, and a 10 percent disability rating for headaches.  The combined disability rating is 70 percent.  38 C.F.R. § 4.25, Table I, Combined Ratings Table (2010).  The Veteran currently meets the percentage criteria laid out in 38 C.F.R. § 4.16(a) (2010).  Therefore, the remaining issue is whether the Veteran's service-connected disabilities prevent him from securing or following a substantially gainful occupation.  38 C.F.R. § 4.16(b) (2010).  

The Veteran was last afforded VA examinations to assess his employability in January 2008 and August 2008.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran's last examinations are somewhat remote, and because there may have been a significant change in the Veteran's condition, the Board finds that a new examination is needed to fully and fairly evaluate the Veteran's claim for a TDIU.  Allday v. Brown, 7 Vet. App. 517 (1995) (where the record does not adequately reveal current state of claimant's disability, fulfillment of statutory duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since the previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994) (Board should have ordered a contemporaneous examination of the Veteran because a 23-month old exam was too remote in time to adequately support the decision in an appeal for an increased rating). 

Accordingly, the case is REMANDED for the following action:

1.  The RO/AMC shall make arrangements with the appropriate VA medical facility for the Veteran to be afforded an examination to ascertain the impact of his service-connected disabilities on his unemployability.  The claims file must be reviewed and that review should be indicated in the examination report.

The examiner must evaluate and discuss the effect of all of the Veteran's service-connected disabilities on his employability.  The examiner should opine as to whether it is as likely as not (50 percent or more probability) that the Veteran's service-connected disabilities (PTSD, diabetes mellitus type II, residual scar of a scalp laceration, headaches) without consideration of his non-service-connected disabilities, render him unable to secure or follow a substantially gainful occupation.  The rationale for any opinion should be provided.  An assessment of the Veteran's employment history, educational background, and day-to-day functioning in relation to his PTSD, diabetes mellitus type II, residual scar of a scalp laceration, and headaches should be provided.  In doing so, the examiner should acknowledge the Veteran's report as to the extent of his symptomatology.  In forming the opinion, the examiner should disregard both age and non-service-connected disabilities of the Veteran.
 
2.  The RO/AMC will then review the Veteran's claims file and ensure that the foregoing development actions have been conducted and completed in full, and that no other development action, in addition to those directed above, is required.  If further action is required, it should be undertaken prior to further claim  adjudication.

3.  The RO/AMC will then readjudicate the Veteran's claims, to include consideration of the July 2010 and September 2010 VA examinations.  If the benefits sought on appeal remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action. 

These claims must be afforded expeditious treatment.  Claims remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
DEMETRIOS G. ORFANOUDIS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).



